Citation Nr: 0719410	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  01-03 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status-post myocardial infarction.

2.  Entitlement to a disability rating in excess of 50 
percent for residuals of a burst fracture of a thoracic 
vertebra (T-12) with a vertebral deformity and degenerative 
disc disease of the thoracolumbar spine.

3.  Entitlement to a disability rating in excess of 10 
percent for sciatic neuropathy of the right lower extremity 
secondary to degenerative disc disease of the thoracolumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to 
September 1978 and from February 1980 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which granted an increased rating to 50 
percent for the veteran's service-connected residuals of a 
burst fracture of T-12 with a vertebral deformity and 
degenerative disc disease of the thoracolumbar spine, 
effective October 26, 1999 (the date that VA received this 
claim), and on appeal of a March 2002 rating decision, which 
denied the veteran's claim for service connection for 
coronary artery disease, status-post myocardial infarction, 
to include as secondary to (in-service) hypercholesterolemia.  
In April 2001, the veteran perfected a timely appeal on his 
increased rating claim.  

In an August 2002 rating decision, the RO denied the 
veteran's claim for entitlement to a total disability rating 
based on individual unemployability (TDIU).  In a November 
2002 rating decision, the RO assigned a separate 10 percent 
evaluation for the veteran's sciatic neuropathy of the right 
lower extremity secondary to his degenerative disc disease of 
the thoracolumbar spine effective September 23, 2002 (the 
date of a change in VA regulations governing back 
disabilities).

The veteran perfected a timely appeal on his claim for 
service connection for coronary artery disease in December 
2002 and requested a videoconference Board hearing, which was 
held before the undersigned Veterans Law Judge in May 2003.

In October 2003, the Board granted the veteran's TDIU claim 
and remanded the increased remaining claims on appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  The purposes of that 
remand have been met.  The RO effectuated the Board's latter 
decision by a rating action in March 2004; an effective date 
of March 15, 2001 was assigned for the veteran's total (100 
percent) compensation rating based upon individual 
unemployability.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's coronary 
artery disease, which resulted in a myocardial infarction, is 
linked, at least in part, to the onset of 
hypercholesterolemia during service.

2.  The medical evidence shows that the veteran's service-
connected residuals of a fracture of T-12 and degenerative 
disc disease of the thoracolumbar spine are manifested by a 
thoracic vertebral deformity, pain, severe limitation of 
motion of the thoracolumbar spine, and intervertebral disc 
syndrome; the preponderance of the medical evidence is 
against persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, and little intermittent relief; 
there also are no competent evidence of ankylosis of the 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome or periods of acute signs and 
symptoms that require bed rest and treatment by a physician; 
the preponderance of the evidence is against a separate 
compensable neurological disability, including but not 
limited to bowel and bladder impairment (other than  sciatic 
neuropathy of the right lower extremity (see below)) and, 
while intervertebral disc syndrome is present in the thoracic 
and lumbar segments of the spine, there are no manifestations 
of disc disease of the thoracic spine that are clearly 
distinct from manifestations of lumbar disc disease.  
3.  The veteran's service-connected sciatic neuropathy of the 
right lower extremity is not productive of more than slight 
or mild impairment.


CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease with a 
history of a myocardial infarction is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a rating in excess of 50 percent for 
residuals of a fracture of T-12 with deformity and 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292 (prior to September 26, 
2003); 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002 and from that date to September 26, 2003); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5235, 5242, 5243 
(effective from September 26, 2003); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59 (2006).  

3.  The criteria for a rating in excess of 10 percent for 
sciatic neuropathy of the right lower extremity secondary to 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293-8520 (September 23, 2002 to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243-
8520 (from September 26, 2003); 38 C.F.R. §§ 4.1, 4.7 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2001 and March 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claims; the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, with respect to the veteran's increased rating claims, 
the RO was unable to comply with Pelegrini II because the 
June 2000 rating decision that is the subject of this appeal 
was issued prior to the enactment of the VCAA.  As noted 
above, service connection for coronary artery disease is 
granted by the instant decision, no further development is 
necessary with respect to this claim.  As to the remainder of 
the appeal, the March 2004 letter satisfied the notice 
requirements as noted above but it was after the decision 
that is the subject of this appeal.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

With respect to the timing deficiency with the VCAA notice to 
the veteran, the veteran's currently appealed claims were 
subsequently readjudicated in a supplemental statement of the 
case (SSOC) issued in November 2006.  The United States Court 
of Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the November 2006 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

As to the timing of the notice of the Dingess requirements, 
while such notice was post-decisional, the Veterans Court has 
held recently that post-decisional notice is not prejudicial 
where the timing of the notice did not affect the essential 
fairness of the adjudication.  Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  Further, the 
Board finds that, since the preponderance of the evidence is 
against the claims, any timing deficiency with respect to 
notice of an earlier effective date is moot.  Sanders, at *5 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").

In view of the foregoing, the Board concludes that any 
prejudice raised by the timing deficiencies is rebutted.  
While the veteran does not have the burden of rebutting a 
presumption of prejudice, it is pertinent to note that the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  That is, there has 
been no plausible showing of how the essential fairness of 
the adjudication was affected.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran testified in support of his 
claims at a Travel Board hearing in May 2003.  He also was 
provided with a May 2002 VA spine and neurological 
examinations, which contained findings that are adequate to 
rate the disabilities at issue.  The evidence supports the 
grant for service connection for the veteran's heart disease 
and is adequate to resolve the two increased rating claims on 
appeal; there is no duty to provide another examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection for Coronary Artery Disease

                                                  I. Factual 
Background

A review of the veteran's service medical records indicates 
that he denied any medical history of heart trouble at his 
enlistment physical examination in October 1970.  Clinical 
and X-ray examinations were negative for any relevant 
abnormal findings.  The veteran's history and clinical 
evaluation were unchanged on periodic physical examination in 
May 1977.  The veteran elected not to have a separation 
physical examination at the end of his first period of active 
service in September 1978.

On a periodic service physical examination in November 1979, 
the veteran denied any medical history of heart trouble.  
Clinical evaluation of the veteran's heart and his chest x-
ray were both normal.  

On periodic physical examination in April 1983, the veteran's 
cholesterol level was 241 (with a normal range between 100-
300).  Clinical evaluation of the veteran's heart was normal.  
Coronary Artery Risk Evaluation in April 1983 showed that the 
veteran was a smoker.

On periodic physical examination in June 1985, the veteran's 
cholesterol level was 291.  Clinical evaluation of his heart 
was normal.  His electrocardiogram (ECG) also was normal.  
There was no significant medical or surgical history since 
his April 1983 physical examination, although the in-service 
examiner noted that the veteran's triglyceride level was 
currently elevated.  Coronary Artery Risk Evaluation showed 
that the veteran's total cholesterol was 291 and his 
triglyceride level was 306.  It was again noted that the 
veteran smoked cigarettes.

On physical examination conducted as part of a Medical 
Evaluation Board (MEB) in March 1987, clinical evaluation of 
the veteran's heart was normal.  The veteran's cholesterol 
level was 339 (with a normal range of 0-200), his 
triglyceride level was 288 (with a normal range of 10-140), 
his total cholesterol/HDL cholesterol ratio was 9.97 (with a 
normal range of 0.00 to 4.20).  Based on these physical 
examination results, in May 1987, the MEB established a 
diagnosis of hypercholesterolemia.  And, in June 1987, a 
Physical Evaluation Board (PEB) considered a diagnosis of 
hypercholesterolemia but determined that this condition was 
not ratable.  The PEB concluded that the veteran was unfit 
for duty as a result of his physical disability due to in-
service back problems.

The veteran was hospitalized at a private hospital for 
several days in November & December 1997 for an acute 
inferior and posterior wall myocardial infarction with right 
ventricular extension.  He presented with acute onset of 
chest pain and an electrocardiogram (ECG) that was consistent 
with an acute inferior/posterior myocardial infarction with 
right ventricular extension.  While hospitalized, cardiac 
catheterization showed a normal left main coronary artery and 
a proximal occlusion with thrombus in the right coronary 
artery.  The veteran received coronary angioplasty and 
stenting of the proximal right coronary artery with a good 
result.  The admission diagnosis was acute inferior and 
posterior wall myocardial infarction with right ventricular 
extension.  The discharge diagnoses included acute inferior 
and posterior wall myocardial infarction with right 
ventricular extension, status-post successful percutaneous 
transluminal coronary angioplasty and stenting of an occluded 
proximal right coronary artery with thrombus present, 
bradycardia secondary to myocardial infarction, complete 
right bundle branch block on ECG, chronic smoking history, 
and a normal total cholesterol at 185.

A private stress ECG in January 1998 was negative for 
ischemia with a normal resting left ventricular systolic 
function, mild right ventricular dysfunction, and no evidence 
of significant valvular heart disease.

A repeat private stress ECG in December 1999 was negative for 
ischemia.  The private examiner's impressions included 
status-post myocardial infarction, no evidence of valvular 
heart disease, and mild pulmonary hypertension.

In a June 2000 letter, B.K.M, M.D. (Dr. B.K.M.) (-initials 
used to protect privacy), stated that he had known the 
veteran since November 1997 when he had presented with an 
acute inferior wall myocardial infarction.  Dr. B.K.M. stated 
that the veteran had been treated successfully with coronary 
angioplasty and stenting of the right coronary artery "and 
he has done well since that time."  Dr. B.K.M. also stated 
that the veteran's coronary artery disease and myocardial 
infarction in 1997 "were most definitely caused by the 
combination of his significant previous hyperlipidemia and 
past cigarette smoking history."

On outpatient treatment with Dr. B.K.M. in September 2000, 
the veteran denied any exertional chest pain, shortness of 
breath, lower extremity edema, orthopnea, palpitations, or 
tachycardia.  Physical examination showed a regular heart 
rate with no murmurs or gallops.  The veteran's cholesterol 
was 165 and his triglycerides were 233.  The impressions 
included status-post inferior/posterior myocardial infarction 
and hyperlipidemia that was stable on medication.

The veteran testified at his Travel Board hearing in May 2003 
that he had no history of high blood pressure.  In an April 
2004 statement, the veteran described the symptoms of his 
claimed service-connected coronary artery disease

On VA cardiology examination in January 2005, the VA examiner 
stated that he had reviewed the veteran's claims file and 
medical records.  He noted the veteran's elevated cholesterol 
and his post-service myocardial infarction.  The veteran 
reported that he was able to walk a quarter of a mile before 
stopping "not because of chest pain or dyspnea or any 
suggestion of left ventricular systolic dysfunction, but 
rather because of lumbosacral discomfort."  The veteran had 
no history of paroxysmal nocturnal dyspnea or peripheral 
edema.  Although the veteran reported experiencing a burning 
low retrosternal pain, it never occurred with effort.  The 
veteran's family history included his father's death from a 
cerebrovascular accident with no history of coronary artery 
disease, his mother's myocardial infarction at age 65, and 
his brothers had no history of myocardial infarction.  The 
veteran also had a history of smoking.  Physical examination 
showed somewhat distant cardiac sounds but an otherwise 
perfectly normal heart with no clicks and no significant 
audible murmurs, and no evidence of aneurysmal dilatation of 
the aorta or sacral or pretibial edema.  A current ECG showed 
a right bundle branch block compatible with a remote inferior 
infarction.  The veteran's cholesterol was 168 (with a normal 
range of 135-200).  The VA examiner stated, "There is no 
question but that cigarette smoking is a major risk factor 
for coronary artery disease, which is the substrate upon 
which myocardial infarction occurs.  Thus, the fact that [the 
veteran] was smoking on active duty as well as before active 
duty certainly gives no doubt that he has had a long exposure 
to a major risk factor for...coronary artery disease."  The VA 
examiner also stated, "There is no question that elevation 
of blood fats, as is well documented in [the veteran's] case, 
contributes to the development of myocardial infarction."  
This examiner noted that "a very substantial percentage of 
patients who have acute myocardial infarction do not have any 
documented elevation of lipids."  However, he also noted 
"there is no doubt that hyperlipidemia does contribute to 
the development of coronary artery disease and myocardial 
infarction."  The VA examiner determined that it was as 
likely as not that hyperlipidemia and cigarette smoking, both 
of which were documented in the veteran's claims file during 
active service, contributed to his developing coronary artery 
disease.  The VA examiner also determined that it was a very 
difficult question to answer whether the veteran's "long 
history of exposure to risk factors such as heavy cigarette 
smoking" and his delayed onset of myocardial infarction (in 
this case, 10 years after service separation) related his 
myocardial infarction to service.  The diagnosis was coronary 
artery disease with a history of stent implantation in the 
right coronary artery.

In a November 2006 addendum, the VA examiner who saw the 
veteran in January 2005 stated that he had again reviewed the 
claims file and all available medical records and "it is 
very evident" that the veteran had hypercholesterolemia and 
"was a substantial smoker" for many years.  "There is no 
question but that hypercholesterolemia and cigarette smoking 
are both major risk factors for coronary artery disease."  
This examiner concluded that all of the veteran's risk 
factors, including his history of cigarette smoking, 
contributed to his developing coronary artery disease "and 
no single risk factor can be identified as causative to the 
exclusion of others."  This examiner also concluded that he 
could not be more definitive without resorting to 
speculation.  

                                          II. Law and 
regulations

The Board observes that applicable law and regulations 
provide that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including 
cardiovascular disease, may be presumed to have been incurred 
in service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

                                                      III. 
Analysis

The Board finds that the evidence supports the veteran's 
claim for service connection for coronary artery disease, 
status-post myocardial infarction.  While the service medical 
records are completely silent for any complaints of or 
treatment for coronary artery disease, there are multiple 
references to elevated serum cholesterol and triglycerides.  
He was also a smoker during service; 38 U.S.C.A. § 1103(a) 
prohibits service connection for disability on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service for all 
claims, such as this one, filed after June 9, 1998.  See 38 
U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2006).  
However, a physician who addressed the question of 
cardiovascular disease risk factors noted that elevated serum 
lipids are well known risk factors for the development of 
coronary artery disease.  A physical examination conducted as 
part of the veteran's Medical Evaluation Board in March 1987 
showed an elevated cholesterol level just prior to his 
discharge from active service in July 1987.  

In a December 2000 opinion, Dr. B.K.M. related the veteran's 
post-service myocardial infarction to a history of elevated 
lipids and cigarette smoking.  The physician referred to the 
veteran's "combination of his significant previous 
hyperlipidemia and past cigarette smoking history" as "most 
definitely" the cause of his post-service myocardial 
infarction in 1997.  The Board also notes that the VA 
examiner opined in January 2005 that the veteran had multiple 
risk factors for coronary artery disease, to include 
hypercholesterolemia.  

In his November 2006 opinion, the VA examiner did not 
distinguish between the veteran's multiple documented in-
service risk factors for coronary artery disease which, as 
the physician noted, included a long history of cigarette 
smoking before and during active service, along with a 
history of elevated cholesterol and lipids.  In finding that 
it was a "very difficult question" to answer whether, and 
to what extent, the veteran's documented in-service risk 
factors for coronary artery disease contributed to his post-
service coronary artery disease, status-post myocardial 
infarction, the VA examiner concluded in November 2006 that 
he could not provide a definitive opinion without resorting 
to speculation.

Current regulations provide that service connection may not 
be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The latter 
opinion is not supportive of a grant or denial of the service 
connection claim on appeal.  However, the other medical 
evidence, to include the competent opinions as summarized 
above support a link between in-service hypercholesterolemia 
and the veteran's heart disease.  The RO's rationale for its 
denial included the finding that hypercholesterolemia is not 
a disease for VA compensation purposes.  While true such is 
not fatal to the veteran's claim.  Although an elevated 
cholesterol reading is a laboratory test result and is not a 
"disease" or "injury" that can be service-connected (the 
term "disability" as used for VA purposes refers to 
impairment of earning capacity; see Allen v. Brown, 7 Vet. 
App. 439, 448 (1995)), the question here is whether there is 
a nexus between the veteran's current diagnosis of heart 
disease and any incident of or finding recorded during 
service.  See 38 U.S.C.A. § 1110, 1131; Boyer, Mercado-
Martinez, Cuevas, supra).  The medical evidence shows that 
the onset of both the veteran's elevated cholesterol and 
triglycerides was during service and there is competent 
opinion evidence that links his heart disease, at least in 
part, to these laboratory findings.  Thus, the Board finds 
that service connection for coronary artery disease with a 
resultant myocardial infarction is warranted.  Id.

The Veteran's Increased Rating Claims

The veteran filed his increased rating claim for residuals of 
a burst thoracic vertebrae and degenerative disc disease of 
the thoracolumbar spine with vertebral deformity in November 
1999.  As noted above, in June 2000, the RO assigned a 
50 percent rating for residuals of a burst thoracic vertebrae 
and degenerative disc disease of the thoracolumbar spine with 
vertebral deformity under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5285-5292.  In that decision, the RO noted that, because 
the veteran was already receiving the maximum disability 
evaluation under DC 5292 for limitation of motion of the 
thoracolumbar spine, a 10 percent disability evaluation under 
DC 5285 was added for his documented vertebral deformity of 
the thoracic spine.  In November 2002, the RO assigned a 
separate 10 percent evaluation for neurological 
manifestations of degenerative disc disease of the 
thoracolumbar spine under 38 C.F.R. § 4.71a, DC 5293-8520, 
effective September 23, 2002.  During the pendency of this 
appeal, the criteria for evaluating spine disorders have been 
substantially revised.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
supra, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

Prior to September 26, 2003 (but applicable to this appeal as 
the veteran filed his claim prior to this date), disabilities 
manifested by limitation of motion of the lumbar spine were 
evaluated under Diagnostic Code (DC) 5292.  A 40 percent 
rating is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (prior to September 26, 2003).  

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
The maximum evaluation of 60 percent disabling was available 
under DC 5293 for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 
2002 but again applicable to this appeal).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned under DC 5293 for intervertebral disc syndrome in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  The maximum evaluation of 60 percent 
disabling contemplates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months.  38 C.F.R. 
§ 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Under the former 38 C.F.R. § 4.71a, DC 5285, a 10 percent 
rating was available for demonstrable deformity of the 
vertebral body where there is definite limited motion or 
muscle spasm.  A 60 percent evaluation was assigned for 
residuals of a vertebra fracture, without cord involvement, 
with abnormal mobility requiring a neck brace.  A 100 percent 
evaluation was assigned for residuals of a vertebra fracture 
in which there was cord involvement, the veteran was 
bedridden, or where the veteran required long leg braces.  
The former DC 5285 noted that, for both ankylosis and limited 
motion, ratings should not be assigned for more than one 
spinal segment due to involvement of only the first or last 
vertebrae of an adjacent spinal segment.  38 C.F.R. § 4.71a, 
DC 5285 (prior to September 26, 2003).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic code 
numbers are DC's 5235-5243 and include DC 5235 for vertebral 
fracture or dislocation, DC 5242 for degenerative arthritis, 
and DC 5243 for intervertebral disc syndrome.  As noted 
above, effective September 26, 2003, intervertebral disc 
syndrome is now evaluated under DC 5243 and is to be rated 
either under the General Rating Formula or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes effective September 
26, 2003, is the same as the criteria for incapacitating 
episodes under the prior DC 5293 in effect as of September 
23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).



Factual Background

Magnetic resonance imaging (MRI) scan of the veteran's spine 
in November 1999 showed normal vertebral bodies and 
degenerative changes in the lower thoracic spine and at L1-2 
that were mild to moderate with some disc space narrowing and 
marginal osteophyte formation.  There was a broad-based disc 
bulge at L4-5 which did not appear to cause significant canal 
stenosis or nerve root compression.  The impressions included 
degenerative disc disease in the lower thoracic spine and at 
L1-2.

In a November 1999 letter, Dr. B.S. stated the veteran's 
degenerative disc disease of the lower thoracic spine had 
been documented on x-rays.  The veteran also experienced 
cervical, thoracic, and lumbar spine pain.

On VA spine examination in January 2000, the veteran 
complained of constant back pain increased by walking for 
more than 1 block, sitting for more than 45 minutes, standing 
for more than 10 minutes, and lifting anything more than 10 
pounds.  The veteran's history included a compression 
fracture of several thoracic spine vertebrae and degenerative 
disc disease of the thoracolumbosacral spine.  The VA 
examiner reviewed recent private x-rays and MRI's which 
showed degenerative disc disease of the lower thoracic spine.  
Physical examination of the thoracolumbosacral spine showed 
increased kyphosis and scoliosis and no tenderness or spasms.  
Range of motion testing showed forward bending to 50 degrees 
with pain on the lower back, extension to 20 degrees with 
pain at the mid-back, lateral bending to the left of 
25 degrees, lateral bending to the right of 25 degrees with 
pain across the lower back, and negative straight leg 
raising.  The VA examiner stated that, under the DeLuca 
criteria, he would assign an additional 10-15 degree loss of 
flexion because of pain and flare-ups with repeated use of 
the back.  There was no additional loss of range of motion 
because of endurance, weakness, and/or incoordination.  The 
diagnosis was post-traumatic wedging/compression fractures 
documented in several thoracic vertebrae with post-traumatic 
degenerative arthritis and limitation of motion.

X-rays of the veteran's lumbar spine in February 2002 
revealed modest anterior osteophytes at the L1-2 level and a 
questionable very minimal retrolisthesis of L1-2.  X-rays of 
the veteran's thoracic spine in February 2002 revealed minor 
anterior osteophytes in the mid- and lower thoracic levels 
without focal disc space narrowing or other significant 
abnormality and very minimal anterior wedging at T8.  The 
impressions were mild degenerative changes in the lumbar 
spine and minor degenerative changes in the thoracic spine.  

On private orthopedic evaluation in February 2002, the 
veteran complained of pain and a crunching sound in his 
thoracolumbar junction and lower back pain with radiation 
down the right leg.  He also reported at times experiencing 
back pain that went up the back of his neck, although that 
was generally tolerable.  Dr. L.R.D. noted that a more recent 
MRI of the veteran's lumbar spine that he reviewed did not 
show any distinct disc protrusion from the lower thoracic 
area down through the lumbosacral junction.  The veteran 
described his back pain as normally a 6 out of 10 (10 being 
the maximum amount of pain) and, at times, his back "locked-
up" on him.  Physical examination showed that the veteran's 
back had a mild list to the right.  The VA examiner noted 
that the veteran leaned first to the left and then to the 
right "as he squirms around often" during the examination.  
The veteran could walk haltingly on the forefeet and heels.  
There was tenderness to palpation in the thoracic spine, 
particularly in the lower portion, a maximum area of 
tenderness in T11 or T12, and increased tenderness in the 
lumbosacral junction.  The lower back had forward flexion of 
40 degrees and extension to 5 degrees, with all movements 
done very slowly.  Straight leg raising on the right side at 
70 degrees caused pain in the back with some faint radiation 
down the leg but this was not distinctly worse with 
dorsiflexion of the foot.  Straight leg raising on the left 
side also was to 70 degrees where a small amount of pain 
occurred that was not worse on dorsiflexion of the foot.  Hip 
extension and forced knee flexion was to about 120 degrees 
bilaterally.  In the prone knee flexion position, the veteran 
experienced an immediate increase in lower back pain which 
radiated up the spine to the lower thoracic area.  X-rays of 
the lumbar spine showed mild angulation or bend of the spine 
towards the right side, narrowing of the disc space at the 
L1-2 disc space, anterior osteophytes, and mild 
retrolisthesis.  The pertinent diagnoses were old compression 
fracture of T12 with right lower extremity radiculitis, 
status-post multiple surgeries, and lumbar disc derangement 
L1-2 level with possible instability.  

On VA neurology examination in May 2002, the veteran 
complained of daily back pain.  When he experienced back 
pain, the veteran stated that he took Percocet and then 
napped for about 2 hours a day.  He was able to stand for 
about 10 minutes before needing to sit or lie down.  He also 
reported that, while standing, he experienced sciatic 
symptoms in the form of a burning sensation down the right 
leg which hurts and travels down the right outer aspect of 
the leg and goes in to the right buttock.  The veteran's 
history of degenerative joint disease in the lower thoracic 
spine was noted.  The veteran reported that he was only able 
to sit for about 20 minutes before needing to get up and move 
around and that, while sitting, he always shifts from one 
side to the other because of his back pain.  Bending over was 
quite difficult.  He also reported waking up 2-3 times at 
night with lower back pain.  He denied any difficulty with 
urination or bowel movements and experienced a backache when 
constipated.  He was able to walk on a treadmill between 1-11/2 
miles because he held on to the treadmill with his arms but 
could only walk about a block on a city street.  Physical 
examination showed motor strength of 5/5 throughout, 
including both legs, with no apparent atrophy, a report of 
numbness in the right leg that was fairly diffuse in location 
although sensation was normal when tested, a normal tandem 
gait, and normal reflexes throughout, including the right 
leg.  The VA examiner stated that the veteran did not have 
any findings of radiculopathy and there was no numbness or 
weakness in the right leg or elsewhere.  The diagnoses were 
lumbar spine dysfunction, status-post burst fracture of the 
T12 vertebra with evidence of wedging in the T7-T8, with 
sequelae of chronic lower back pain with functional 
limitations of sitting, standing, and walking, and sciatica 
in the right leg with characteristic burning sensation 
radiating down the right leg.

On VA orthopedic examination in May 2002, the veteran 
complained of low back pain that radiated down the right leg 
and back spasms.  He experienced increased pain when he was 
more active.  Bending, lifting, or carrying was very 
difficult.  Prolonged sitting also caused him a lot of spasm 
and pain in the low back which he described as a crunching 
sound.  He had weakness and fatigability and noted flare-ups 
when he was more active.  The VA examiner stated that he had 
reviewed the veteran's medical records.  Physical examination 
showed forward flexion to 60 degrees, backward extension to 
30 degrees, lateral bending to 20 degrees bilaterally, 
rotation 20-25 degrees bilaterally, mild pain to palpation in 
the paralumbar and perithoracic musculature, a mild loss of 
lumbar lordosis, no focal neurologic findings, increased pain 
in the lumbar spine with resisted flexion and extension, and 
mild incoordination in his motion.  X-rays were not taken 
although recent x-rays from February 2002 were reviewed and 
were consistent with a well-healed fusion at the 
thoracolumbar junction and degenerative disc disease and 
degenerative joint disease of the L1-L2 and L2-L3 levels.  
The VA examiner stated that he would assign an additional 10 
degree range of motion loss in lumbar flexion and extension 
based on the DeLuca criteria.  The diagnosis was old burst 
fracture of the thoracolumbar junction, now healed, with 
fusion and subsequent degenerative disc disease and 
degenerative joint disease of the lower lumbar levels.

Analysis

The Board finds that the preponderance of the evidence is 
against a rating in excess of 50 percent for residuals of a 
burst thoracic vertebra and degenerative disc disease of the 
thoracolumbar spine with vertebral deformity under either the 
former or revised diagnostic criteria for back disabilities.  
Under the former DC 5292, the veteran is already in receipt 
of the maximum 40 percent rating for limitation of motion of 
the lumbar spine.  In this regard, the Veterans Court has 
held that there is no basis for a rating higher than the 
maximum schedular rating for additional limitation of motion 
due to pain or functional loss under the provisions of 38 
C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, DC 5292 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59 need not be discussed 
further.  Unfavorable ankylosis of the lumbar spine warrants 
a 50 percent rating but there is no medical evidence of 
ankylosis of any segment of the spine, favorable or 
otherwise.   

It is pertinent to note that separate ratings for 
neurological and orthopedic manifestations of arthritis and 
disc disease of the spine is not permitted under the criteria 
in effect prior to September 22, 2002.  A precedent opinion 
of the VA General Counsel, VAOPGCPREC 36- 97, held that 
Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion because the nerve defects 
and resulting pain associated with nerve injury may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  

Under DC 5285 (now DC 5235), the veteran was awarded an 
additional 10 percent rating for his fractured thoracic 
vertebrae which was added to his 40 percent rating for 
limitation of motion of the lumbar spine.  DC 5285 provides 
for a higher rating than 10 percent for a fractured vertebra 
only where the spinal cord is involved, there is abnormal 
mobility requiring a neck brace, or the veteran is bedridden 
or requires long leg braces.  There is no medical evidence in 
the record that the veteran's fractured thoracic vertebrae 
involves his spinal cord or that he is bedridden due to back 
pain such that he is entitled to a higher rating.  For 
example, he reported on VA neurology examination in May 2002 
that he only rested for 2 hours a day due to back pain.  

There is conflicting X-ray evidence as to whether the veteran 
has one or more thoracic vertebral deformities.  However, the 
maximum rating for limitation of motion of the thoracic spine 
is 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (prior to September 26, 2003) and with an added 10 
percent disability rating for a demonstrable deformity of the 
vertebral body, the prior regulatory criteria provided for a 
maximum combined 20 percent disability rating for residuals 
of compression fractures of the thoracic spine (in the 
absence of the manifestations of the findings listed above).  
See 38 C.F.R. § 4.25; VAOPGCPREC 03-06 (June 23, 2006).  
Therefore, a disability rating in excess of 20 percent is not 
warranted under the prior regulatory criteria for the 
veteran's disability of the thoracic spine.  It follows that, 
under the former rating criteria, a 40 percent rating for 
severe limitation of motion of the lumbar spine under Code 
5292 (which is apparent with consideration of 38 C.F.R. 
§ 4.40, $.45 and DeLuca, supra) combined with the maximum 
rating for limitation of motion of the thoracic spine with a 
thoracic vertebral deformity or deformities is 50 percent 
effect under 38 C.F.R. § 4.25. 

The Board further finds that the veteran's residuals of a 
burst thoracic vertebra with degenerative disc disease of the 
thoracolumbar spine are not manifested by pronounced 
intervertebral disc syndrome, unfavorable ankylosis of the 
entire spine, or by incapacitating episodes requiring bed 
rest and treatment by a physician such that a higher rating 
than 50 percent is warranted.  There is no medical evidence 
that the veteran's entire thoracolumbar spine is fixed in 
flexion or extension such that he experiences unfavorable 
ankylosis and is entitled to a higher rating for residuals of 
a burst thoracic vertebrae with degenerative disc disease of 
the thoracolumbar spine.  VA spine examination in January 
2000 revealed 50 degrees of forward flexion with a complaint 
of pain in the lower back.  On private orthopedic evaluation 
in February 2002, the veteran's back had a mild list to the 
right and there was forward flexion to 40 degrees and 
extension to 5 degrees.  Forward flexion of the veteran's 
back was to 60 degrees on VA orthopedic examination in May 
2002.    

The medical evidence shows that, on VA neurology examination 
in May 2002, the veteran complained of sciatic symptoms in 
the form of a burning sensation down the right leg which 
traveled down the right leg and in to the right buttock.  
Although the veteran reported experiencing numbness in the 
right leg that was fairly diffuse in location, sensation was 
normal when tested.  The VA examiner stated in May 2002 that 
the veteran did not have any radiculopathy and there was no 
numbness or weakness in the right leg or elsewhere.  There is 
no evidence that the veteran experienced pronounced 
intervertebral disc syndrome consistent with sciatic 
neuropathy with such symptoms as pain, demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings with 
little intermittent relief such that a higher evaluation is 
warranted under the former DC 5293.  

Although the veteran has reported difficulties sitting, 
walking, and standing for periods of up to 45 minutes due to 
his back pain, there is no medical evidence that he 
experiences incapacitating episodes of intervertebral disc 
syndrome lasting at least 6 weeks in the past 12 months such 
that a higher rating is warranted under the 38 C.F.R. § 4.71, 
Diagnostic Code 5293, effective from September 23, 2002 to 
September 26, 2003; Diagnostic Code 5243 thereafter.

The Board also notes that, while intervertebral disc syndrome 
is present in the thoracic and lumbar segments of the spine, 
there are no manifestations of disc disease of the thoracic 
spine that are clearly distinct from manifestations of lumbar 
disc disease.  See Diagnostic Code 5243, Note (3):

The veteran is in receipt of a separate 10 percent evaluation 
for sciatic neuropathy or radiculopathy of the right lower 
extremity under 38 U.S.C.A. § 4.71a, DC 5243-8520.  There is 
no medical evidence of additional neurological abnormalities 
related to veteran's residuals of a burst thoracic vertebra 
with degenerative disc disease of the thoracolumbar spine 
including, but not limited to, bowel or bladder impairment 
such that he is entitled to a separate disability evaluation 
for any such abnormalities under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Note 1.  As noted above, on VA 
neurology examination in May 2002, the veteran denied any 
difficulty with urination or bowel movements.  There is no 
medical evidence of neurological manifestations other than 
sciatica involving the right leg for which the veteran is 
separately rated.

As to the veteran's sciatic neuropathy of the right lower 
extremity, the Board finds that the preponderance of the 
evidence is against more than slight or mildly disabling 
impairment such that an increased rating is warranted under 
DC 8520.  The neurological examination in May 2002 showed 
that, while the veteran complained of a burning sensation and 
numbness that radiated into his right buttock and leg, there 
was no objective evidence of numbness or weakness in the 
right lower extremity.  There is no other objective medical 
evidence consistent with more than slight neurological 
impairment of the right leg secondary to disc disease.

In view of the foregoing, the Board finds that preponderance 
of the evidence is against the increased rating claims for 
residuals of burst thoracic vertebrae with deformity and 
degenerative disc disease of the lumbar spine and secondary 
radiculopathy of the right lower extremity.  In making these 
latter determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision on either increased rating claim.  See, e.g.,  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
As noted in the introduction, the veteran was granted a total 
compensation rating based upon individual unemployability 
effective from March 15, 2001.  He has reported that he has 
been unemployed since his separation from service in 1987 due 
to his service-connected back disabilities.  However, the 
medical evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedular 
standards" prior to March 15, 2001.  38 C.F.R. § 3.321(b)(1) 
(2006).  The 50 percent rating for the veteran's back 
disabilities contemplated significant industrial 
inadaptability.  The medical evidence does not show that they 
caused marked work impairment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating prior to March 15, 2001, pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


















ORDER

Entitlement to service connection for coronary artery 
disease, status-post myocardial infarction, is granted.

Entitlement to a disability rating in excess of 50 percent 
for residuals of a burst thoracic vertebrae and degenerative 
disc disease of the thoracolumbar spine with vertebral 
deformity is denied.

Entitlement to a disability rating in excess of 10 percent 
for radiculopathy of the right lower extremity secondary to 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


